Citation Nr: 0001169	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  92-01 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for 
fibromyalgia/fibromyositis with a somatoform disorder, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU) based upon service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  By 
Remands of August 1992, June 1995, July 1996, and October 
1997, the Board referred the case to the RO for additional 
development.  The case has now been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained by the RO.  

2.  The objective medical evidence shows the veteran's 
somatoform disorder to be the predominant aspect of his 
service-connected disability with respect to 
fibromyalgia/fibromyositis with a somatoform disorder.

3.  The physical aspect of the veteran's 
fibromyalgia/fibromyositis with a somatoform disorder is 
objectively shown to be productive of subjective complaints 
of chronic pain, fatigue, tenderness, and muscle stiffness, 
but is not shown to involve any functional limitation of a 
degree to warrant an evaluation in excess of the currently 
assigned evaluation.  

4.  The psychiatric aspect of the veteran's 
fibromyalgia/fibromyositis with a somatoform disorder is 
objectively shown to involve symptomatology most consistent 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  In 
addition, the psychiatric aspect of the veteran's service-
connected disability is shown to be productive of 
symptomatology consistent with a considerably impaired 
ability to establish or maintain effective relationships with 
people.  Further, by reason of psychoneurotic symptoms, the 
reliability flexibility, and efficiency levels are so reduced 
as to result in considerable industrial impairment.  

5.  The veteran's service-connected otitis-externa is 
objectively shown to be asymptomatic.  

6.  The veteran's service-connected disabilities are not 
shown to be so disabling as to preclude him from securing or 
following substantially gainful employment in keeping with 
his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 50 percent evaluation 
for the veteran's fibromyalgia/fibromyositis with a 
somatoform disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5025, 4.126(d), 4.130, Diagnostic Code 9423 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9511 (1996).  

2.  The requirements for a total disability rating for 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1-4.14, 
4.16, 4.18 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has submitted a well-grounded 
claim.  

Once a claimant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, transcripts of 
personal hearing testimony given before Hearing Officers at 
the RO and before the undersigned Board Member, reports of VA 
rating examinations, and personal statements by the veteran 
made in his own behalf.  The Board is not aware of any 
additional evidence which is available in connection with the 
present appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examinations upon 
which ratings are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

Historically, service connection was granted for what was 
characterized as fibromyositis by a rating decision of 
November 1957.  A 20 percent evaluation was assigned, 
effective from July 1957.  In 1976, the veteran underwent a 
VA rating examination, and was not found to have any 
objective symptoms of his service-connected fibromyositis, 
and a noncompensable rating was assigned, effective from 
January 1977.  In December 1990, the veteran filed a claim 
for an increased evaluation for his service-connected 
disability, contending that it had increased in severity.  By 
a February 1991 rating decision, the veteran's assigned 
disability rating was increased to 20 percent, effective from 
April 1990.  That 20 percent rating is the subject of this 
appeal.  

During the course of his appeal, the veteran's service-
connected disability has been re-characterized as 
fibromyalgia, and he has also been found to have a somatoform 
disorder for which service connection has also been granted.  
The somatoform disorder is considered to be inextricably 
intertwined with the fibromyalgia and must be considered in 
rating the veteran's disability.  Under 38 C.F.R. § 4.126(d) 
(1999), when a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency must evaluate it using a diagnostic code representing 
the dominant (more disabling) aspect of the condition.  The 
Board will therefore consider the veteran's claim on the 
basis of the physical and psychiatric aspects of the 
veteran's service-connected fibromyalgia/fibromyositis with a 
somatoform disorder, and will evaluate this disability on the 
basis of the dominant aspect of this condition.  Id.  

In February 1991, the veteran underwent a VA rating 
examination in which he complained of experiencing pain on 
full range of motion in all of his extremities.  On 
examination, he was not shown to have erythema, swelling, or 
tenderness.  There was no significant limitation of motion 
noted in either hand.  However, he was found to have muscle 
stiffness and tenderness to palpation in his hands.  

VA treatment records dating from June through November 1991 
show that the veteran was seen throughout this period for 
complaints of pain and stiffness in his extremities.  He was 
noted to complain of various symptoms including chest pain 
and general poor health, but he indicated that he was not 
depressed, but "just sick."  In September 1991, the veteran 
was treated at a VA medical center (VAMC) on an inpatient 
basis for complaints of diffuse aches and pains.  However, 
the treating physician noted that he demonstrated little, if 
any, objective findings commensurate with those subjective 
complaints.  

The veteran appeared at a personal hearing in November 1991 
before a Hearing Officer at the RO, and testified that he 
experienced chronic aches and pains all over his body.  He 
indicated that some days he felt better, and some days he 
felt worse, but that over the past several years, he felt 
"absolutely terrible."  He treated his pain with Motrin.  
The veteran indicated that he had not worked for the past 
three years, and had last worked as an insurance salesman.  
He indicated that his symptoms included swollen joints, 
muscle wasting throughout all extremities, and that he 
unsuccessfully attempted to exercise.  

In September 1992, the veteran underwent a VA rating 
examination in which he complained of fatigue, pain, 
weakness, chronic dyspnea, and nausea.  On examination, the 
examiner noted the veteran's complaints of pain and of 
"feeling bad" and also noted what was termed "generalized 
tenderness."  The veteran was shown to have full range of 
motion in his extremities, but was noted to have poor fist 
formation and grip.  The examiner indicated that such 
problems with the veteran's hands were either due to poor 
muscle strength or poor effort.  However, he was unable to 
determine the cause of the veteran's alleged weakness.  No 
tissue loss, muscle penetrations, tendon, nerve or bone 
damage were found, but the examiner noted a general loss of 
muscle strength.  The examiner also observed that the veteran 
complained of tenderness whenever he was physically touched.  

Contemporaneous clinical treatment records dating from June 
1991 through May 1994 show that the veteran was seen for 
complaints of "feeling terrible" and that he had reported 
that he had hypoglycemia.  The veteran also indicated that he 
"hurt all over" and that Motrin provided no relief.  During 
this period, the veteran also submitted two statements to the 
effect that mercury fillings in his teeth caused his physical 
problems, and that he was unable to work as a result.  
Treatment records also show that he had cardiac symptoms 
including a hyper-contractile small left ventricle with 
mitral valve prolapse.  

Treatment records from the Social Security Administration 
(SSA) dated in June and August 1991 show that the veteran 
presented with complaints of somatoform and personality 
disorders.  During the course of a psychiatric evaluation, 
the veteran reported that he was unable to work because he 
was "sick."  The examining physician observed that the 
veteran "moaned and groaned" throughout the course of the 
interview, and that he believed that his suffering was caused 
by mercury toxins in his teeth.  The veteran complained of 
experiencing chronic fatigue syndrome, and that he was 
irritable and could not get along with others.  The examiner 
offered his opinion that the veteran demonstrated 
obsessive/compulsive symptomatology, that he felt persecuted, 
and he actually suffered from hypochondriasis with somatic 
delusions.  At the time of the interview, the veteran was 
noted to be poorly groomed and dressed, but he was able to 
hold an intelligent conversation.  The examiner noted that he 
demonstrated superior verbal intelligence despite his 
frequent moans and groans.  

No looseness of association or evidence of a psychosis was 
found, and the examiner observed that it appeared as if the 
veteran's demonstrated slowness and pain symptomatology were 
designed for effect.  With respect to his social life, the 
veteran was noted to belong to a model train club, and had 
one friend with whom he visited regularly.  In addition, he 
also had several other people with whom he visited daily on 
the telephone.  The examiner found that, on balance, the 
veteran demonstrated mild impairment in his concentration, 
but was able to maintain focus despite secondary depression.  
According to the examiner, the veteran's main problem 
involved fatigue which was associated with his belief in 
mercury poisoning.  The examiner further found that the 
veteran was unable to relate to supervisors in a work 
environment due to his preoccupation with individual 
suffering and being in great distress.  With respect to the 
veteran's overall psychiatric symptomatology, the examiner 
noted that the veteran's passive/aggressive or 
obsessive/compulsive behavior may have been demonstrative of 
some sort of attempts to manipulate others.  

The SSA examiner concluded with diagnoses of Axis I severe 
hypochondriasis, but also noted that he was unable to rule 
out a somatic reaction.  The examiner offered his opinion 
that hypochondriasis was a more plausible diagnosis and that 
he favored it over other diagnoses including somatic 
disorders.  In addition, the examiner offered an Axis V 
global assessment of functioning (GAF) score of 30, secondary 
to the veteran's diagnosed severe hypochondriasis.  Under the 
standards set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
30 suggests behavior which is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment.  

In December 1995, the veteran underwent a VA rating 
examination in which he repeated his complaints of chronic 
muscle pain and stiffness, and reported that he had been 
informed that he had an attitude problem.  The veteran also 
reported having attended a fibromyalgia support group to help 
him cope with his disability.  The examiner found the veteran 
to be unkempt, and observed that the veteran "moaned and 
groaned" throughout the course of the examination, and on 
even the slightest movement or palpation.  The veteran was 
noted to have psoriasis on his elbow.  In addition, the 
examiner noted that the veteran had calluses on his hands 
from working.  He observed later that the calluses were the 
result of engaging in strenuous activity.  On examination, 
the veteran was not found to have any swelling, deformity, or 
bone disease.  He showed multiple muscle tenderness, and his 
diagnoses included fibromyalgia.  The examiner further found 
that the veteran's reported pain and other symptoms far 
exceeded his physical examination and laboratory findings.  
The veteran had normal range of motion in all extremities, 
and did not have any impairment of his knees.  The examiner 
again noted that the veteran's calluses on his hands denoted 
strenuous activity involving his hands, and that pain was his 
only real symptom.  He went on to state that the veteran's 
fibromyalgia should generally not affect his employability.  

The report of the veteran's latest physical examination, 
conducted in September 1996 with a February 1997 addendum 
shows that the veteran had attended the ninth grade in high 
school.  He was found to be of casual appearance, and had 
fair judgment, questionable insight, a tense affect, poor 
concentration, and low energy.  The veteran denied 
experiencing depression, suicidal ideation, crying, or mood 
swings.  He was not found to experience hallucinations, 
paranoia, phobias, guilt or anger.  The examiner observed 
that the medical evidence showed that an enormous amount of 
psychiatric symptomatology overlay his fibromyalgia.  
Further, in his February 1997 addendum, the examiner stated 
that the veteran had a somatoform disorder which was caused 
by his service-connected fibromyalgia.  He concluded with an 
Axis I diagnosis of somatoform pain disorder, and repeated an 
earlier diagnosis that the veteran's symptoms were out of all 
proportion to the pathology of his fibromyalgia.  He also 
offered an Axis V GAF score of 50, which is suggestive of 
serious psychiatric symptomatology or any serious impairment 
in social, occupational, or school functioning.  

The physical portion of the rating examination shows that the 
veteran complained of experiencing pain all over his body 
which precluded him from working.  On examination, the 
veteran was not found to have any physical limitations due to 
his fibromyalgia, and no physical deformities, per se.  He 
was diagnosed with fibromyalgia, and the examiner again 
observed that the veteran's symptoms and complaints were out 
of all proportion to fibromyalgia.  The examiner also stated 
that the veteran did not have fibromyositis, and that his 
symptomatology was not related to any of his activities he 
had experienced while serving in the Navy.  

The veteran's ears were also examined, and were found to be 
completely normal.  There was evidence of excessive cleaning, 
and the veteran showed evidence of clear, shiny epithelial 
tissue.  The examiner concluded with a diagnosis of chronic 
otitis externa by history.  He observed that there was 
currently no evidence of active infection.  

In June 1997, the veteran underwent his second personal 
hearing before a Hearing Officer at the RO.  His testimony 
primarily consisted of subjective complaints of chronic pain 
and suffering from various causes, including his service-
connected fibromyalgia.  He also testified that his 
disability precluded him from obtaining or retaining gainful 
employment.  

The veteran appeared before the undersigned Board Member in 
July 1999, and essentially reiterated his prior complaints of 
chronic pain throughout his body.  He testified that 
medications did not relieve his pain, and that he did not 
want to rely on narcotic painkillers due to the addictive 
effects of the drugs.  In addition, the veteran indicated 
that his last regular employment ended in 1967 when he worked 
in electronics.  He stated that not held a steady job since 
that time, and that his fibromyalgia precluded him from 
obtaining any sort of gainful employment.  

The Board has evaluated the evidence of record, and concludes 
that after taking the psychiatric and physical effects of the 
veteran's service-connected disability into consideration, 
the dominant aspect of his fibromyalgia/fibromatosis with a 
somatoform disorder appears to be psychiatric in nature.  The 
Board finds, in substance, that the evidence shows that aside 
from subjective complaints of pain and weakness, the degree 
of which are, according to several examiners, of somewhat 
questionable validity, the veteran's 
fibromyalgia/fibromatosis with a somatoform disorder does not 
involve a physical impairment to a compensable degree.  
However, the evidence shows that his somatoform disorder is 
significantly disabling.  

At the time the veteran's fibromyalgia/fibromyositis was 
initially rated, there was no specific rating criteria 
dealing with that disorder.  Therefore, during the time in 
which the disability at issue was characterized as 
fibromyositis, the disorder was evaluated by analogy to the 
criteria set forth under a related diagnostic code.  Under 
Diagnostic Code 5021, the severity of myositis, rated as 
degenerative arthritis under Diagnostic Code 5003, is 
determined by consideration of the limitation of motion of 
the body part affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5021 (1999).  In the absence of limitation of motion, a 
20 percent rating is warranted when there is radiographic 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations; a 10 percent rating is assigned when there is 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (1998).  

However, fibromyalgia is now evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (1999).  Under that diagnostic 
code, fibromyalgia involving widespread musculoskeletal pain 
and tender points, with or without sleep disturbance, 
stiffness, paresthesia, headache, irritable bowel symptoms, 
depression, anxiety, Reynaud's-like symptoms: requiring 
continuous medication for control warrants assignment of a 10 
percent evaluation.  A 20 percent evaluation is contemplated 
for fibromyalgia symptoms involving the above-listed symptoms 
that are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  A 40 
percent evaluation, the highest rating available under 
Diagnostic Code 5025, is warranted upon a showing of the 
above-listed symptoms that are constant, or nearly so, and 
are refractory to therapy.  Id.  

The evidence, consisting of clinical treatment records dating 
from February 1991 through April 1995, and VA rating 
examination reports dated in February 1991, September 1992, 
December 1995, and September 1996 show that the veteran 
consistently complained of aches, pains, fatigue, and related 
symptoms.  He was generally found to have full range of 
motion in all extremities, but any motion undertaken was 
frequently accompanied by complaints of pain.  The veteran 
was found to have a generalized tenderness, but no muscle 
wasting, tissue loss, weakness, or loss of strength was 
noted.  The Board observes that in September 1992, the 
veteran was noted to have poor grip strength and fist-
formation ability, but the examiner who conducted the 
December 1995 rating examination specifically noted that the 
veteran had calluses on both hands, which was indicative of 
heavy manual labor.  The Board further observes that during 
his inpatient stay at the VAMC in September 1991, the 
veteran's complaints of diffuse aches and pains had little, 
if any objective findings to go along with those complaints.  

On balance, the Board concludes that the veteran's 
objectively demonstrated symptomatology as reflected by the 
medical evidence does not reveal a physical disability to the 
degree of severity he has reported.  In support of this 
conclusion, the Board notes the opinions offered and repeated 
by the VA examiners who conducted the rating examinations of 
December 1995 and September 1996 that the veteran's symptoms 
were out of all proportion to the pathology of his 
fibromyalgia.  Therefore, after resolving all reasonable 
doubt in favor of the veteran, and taking the effects of 
painful motion into consideration, the Board finds that the 
veteran's symptomatology warrants assignment of no more than 
a 20 percent evaluation under Diagnostic Code 5025 or any 
other applicable code.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  

However, now that service connection has been granted for a 
somatoform disorder which is inextricably intertwined with 
the veteran's service-connected fibromyalgia/fibromyositis, 
this disorder must also be evaluated under the relevant 
criteria.  Under the criteria for evaluating psychiatric 
disorders in effect when the veteran initially filed his 
claim, a noncompensable evaluation was contemplated upon a 
showing of neurotic symptoms which may have somewhat 
adversely affected relationships with others, but which did 
not cause impairment of working ability.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9511 (1996).  

Assignment of a 10 percent evaluation was warranted upon a 
showing of emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment, but 
involving symptomatology of a lesser degree of severity than 
that required for assignment of a 30 percent evaluation.  A 
30 percent evaluation was contemplated for definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  For assignment of a 50 
percent evaluation, there was to have been a showing of a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people.  By reason 
of psycho-neurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.    

A 70 percent evaluation was warranted upon a showing of a 
severely impaired ability to establish and maintain effective 
or favorable relationships with people.  The psycho-neurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Assignment of a 100 percent evaluation was 
contemplated for a psychoneurotic disorder in which the 
attitudes of all contacts except for the most intimate were 
so adversely affected as to result in virtual isolation in 
the community.  Totally incapacitating psycho-neurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior was required.  Also, the veteran 
was to have been demonstrably unable to obtain or retain 
employment.  Id.  In addition, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), the United States Court of Appeals for 
Veterans Claims (Court) held that a showing of any one of the 
above evaluative criteria for a 100 percent evaluation was a 
sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for psychiatric disorders, in this case 
an undifferentiated somatoform disorder, are now codified at 
38 C.F.R. § 4.130, Diagnostic Code 9423 (1999).  When the law 
or regulations change during an appeal period, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  As service connection was granted for a 
somatoform disorder during an appeal which began prior to 
November 7, 1996, his claim must be evaluated under both the 
former and the revised criteria.  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Rhodan v. West, 12 Vet. App. 55 (1998); see also 38 U.S.C.A. 
§ 5110(g) (West 1991).  

Under the revised criteria, a noncompensable rating is 
contemplated upon a showing that a mental condition has been 
formally diagnosed, but the symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.  A 10 percent evaluation 
is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

Assignment of a 30 percent evaluation is contemplated for 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9423 (1999).  

Applying both the former and the revised regulations 
governing psychiatric disorder evaluations, the Board 
concludes that the veteran's demonstrated symptomatology with 
respect to his undifferentiated somatoform disorder warrants 
assignment of a 50 percent evaluation.  As noted the VA 
examiner who had conducted the September 1996 rating 
examination concluded in his addendum of February 1997 that 
the veteran's somatoform disorder was caused by his service-
connected fibromyalgia.  The Board further concludes that the 
veteran's somatoform disorder is the dominant aspect of his 
overall disability picture with respect to fibromyalgia/ 
fibromyositis.  

The Board finds that while the veteran's symptomatology is 
not entirely consistent with the criteria contemplated for a 
50 percent rating under either the former or the revised 
standards, his symptomatology most nearly approximates the 
evaluative criteria for a 50 percent evaluation.  As noted, 
the veteran's symptomatology surrounding his fibromyalgia has 
not been shown to involve significant physical 
characteristics, but rather involves primarily subjective 
complaints of pain, weakness, stiffness, fatigue, etc.  In 
any event, his overall symptomatology suggests that he has 
some occupational and social impairment due to impaired 
memory and judgment, with disturbances of motivation and 
mood.  Such a disability picture is consistent with the 
criteria for assignment of a 50 percent evaluation under the 
revised criteria.  

The record shows that the veteran underwent his first 
psychiatric examination in August 1991, which was provided by 
the SSA.  At that time, he was diagnosed with Axis I severe 
hypochondriasis, and was assigned an Axis V GAF score of 30.  
However, while the examiner's conclusion suggests that this 
disability was effectively totally disabling, such finding 
was primarily based on the veteran's delusional belief that 
mercury fillings in his teeth were causing his chronic 
fatigue and other symptomatology.  His service-connected 
fibromyalgia was not discussed in any detail during the 
course of that examination, and, in any event, the examiner 
largely discounted any delusional somatoform disorder.  

The VA psychiatric and physical examinations conducted in 
September 1996 show that the veteran's complaints of pain and 
other symptomatology were out of all proportion to the 
pathology of his fibromyalgia/fibromyositis.  He was found to 
have a casual appearance with fair judgment, although he had 
a tense affect, poor concentration, and low energy.  The 
Board also notes that while the September 1996 examination 
report fails to discuss the social aspects of the veteran's 
life, he was noted earlier to belong to a model train club, 
and that he had one friend with whom he visited daily, and 
three other friends with whom he visited daily on the 
telephone.  Further, he has consistently denied experiencing 
depression, suicidal ideation, crying, and mood swings.  He 
is not shown to experience hallucinations, paranoia, phobias, 
guilt, or anger.  Moreover, no treating or examining 
physician has offered any opinion that the veteran's 
fibromyalgia/fibromyositis with a somatoform disorder has 
rendered him unemployable.  For these reasons, the Board 
finds that the veteran has not met any of the criteria for 
assignment of a 100 percent evaluation under the former 
criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9511 
(1996); Johnson, 7 Vet. App. at 95.  

Likewise, the veteran's ability to establish and maintain 
effective or favorable relationships with people is not shown 
to be severely impaired.  Further, as noted, he has not been 
shown to be incapable of engaging in gainful employment due 
to his service-connected disability.  Therefore, the Board 
finds that the criteria for assignment of a 70 percent 
evaluation have not been met under the former criteria.  Id.  

However, given the veteran's demonstrated symptomatology 
involving subjective complaints of constant aches and pains 
throughout his body, the Board finds that after resolving all 
reasonable doubt in his favor, the veteran could reasonably 
characterized as having considerable industrial impairment.  
Such a finding would satisfy the requirement for assignment 
of a 50 percent evaluation under the former rating criteria, 
although it is questionable whether he could be characterized 
as having a considerably impaired ability to establish or 
maintain effective or favorable relationships with people.  
See 38 C.F.R. § 4.132, Diagnostic Code 9511 (1996).  

Further, under the revised criteria, the Board finds that the 
veteran does not meet the criteria for assignment of either a 
100 or a 70 percent evaluation for his undifferentiated 
somatoform disorder.  The veteran is not objectively shown to 
have total social or occupational impairment due to such 
factors as delusions or hallucinations, and he is not shown 
to manifest symptoms such as memory loss for his own name, 
occupation, or other basic elements of his life.  He has 
denied experiencing suicidal ideation, and while his personal 
hygiene has been shown to be somewhat lacking at times, he is 
not shown to be incapable of meeting such basic needs.  For 
these reasons, the Board finds that the criteria for 
assignment of a 100 or 70 percent evaluation under the 
revised criteria have not been met.  See 38 C.F.R. 
§§ 4.126(d); 4.130, Diagnostic Code 9423 (1999).  

II.  TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, where 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  However, this is provided that if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 340, 341, 4.16(a) (1999).  The issue of 
unemployability must be determined without regard to 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (1999).  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  

As discussed more fully above, the veteran is currently 
service-connected for fibromyalgia/fibromyositis with a 
somatoform disorder, now evaluated as 50 percent disabling, 
and for chronic otitis externa, currently assigned a 
noncompensable rating.  The veteran's otitis externa is 
evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6210 
(1999), which contemplates assignment of a 10 percent 
evaluation upon a showing of swelling, dry and scaly or 
serous discharge, and itching requiring frequent and 
prolonged treatment.  As noted, the September 1996 rating 
examination report found the veteran's ears to be 
asymptomatic.  Accordingly, a compensable evaluation is not 
warranted.  

He now has a combined disability rating of 50 percent.  The 
Board is also satisfied, as discussed above, that the 
veteran's disabilities are correctly evaluated for purposes 
of determining whether unemployability exists, and that based 
on the evidence of record, his overall disability picture 
does not entitle him to a schedular evaluation higher than 
the 50 percent currently in effect for his service-connected 
disabilities.  Simply, the veteran does not meet the 
percentage requirements for a total disability evaluation.  

That not withstanding, it is the established policy of the VA 
that all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension Service, for extra 
schedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, level of 
vocational attainment, and other factors bearing on the 
issue.  See 38 C.F.R. § 4.16(b) (1999).  

Given that the veteran has a combined disability rating of 50 
percent, he does not meet the statutory requirement for basic 
eligibility for an award of TDIU on a schedular basis.  
Accordingly, the Board must consider the veteran's claim for 
individual unemployability on an extra-schedular basis.  As 
noted, the Board recognizes that the veteran is currently in 
receipt of a nonservice-connected pension for his nonservice-
connected personality disorder with hypochondriasis, which 
was rated as 70 percent disabling in May 1995.  In addition, 
the Board acknowledges that the veteran has not worked since 
at least 1988.  

However, any inability the veteran may experience in 
obtaining or retaining gainful employment is not shown by the 
objective medical evidence to be the result of his service-
connected disabilities.  The evidence shows that the veteran 
attended high school through the ninth grade, and had earned 
his GED while in the service.  He was trained in sonar 
systems in the Navy, and worked for a period in electronics, 
as a mechanic, and later in insurance sales.  The evidence 
also shows that he has been treated for disorders other than 
those for which he is service connected.  

There does not appear to be any objective opinion of record, 
medical or otherwise, which states that the veteran is 
unemployable due specifically to his service-connected 
disabilities.  He has reported that he is barely able to take 
care of basic necessities and cannot effectively use his 
hands.  However, the report of the December 1995 rating 
examination contains the examiner's express observations that 
the veteran had calluses on both hands, which had resulted 
from heavy manual labor.  In addition, the examiner stated 
that the veteran's service-connected fibromyalgia/ 
fibromyositis should generally not affect his employability.  
Further, while the veteran's nonservice-connected pension is 
based primarily on a personality disorder with 
hypochondriasis, which is rated as 70 percent disabling, 
service connection is not in effect for that disorder.  
Moreover, the report of the SSA examination of September 
1991, upon which the decision to grant a nonservice-connected 
pension was based, included the examiner's opinion that the 
veteran's debilitating disability was due, in large part, to 
his delusional belief that mercury fillings in his teeth were 
poisoning his body.  Most significantly, no physician has 
offered the opinion that the veteran is incapable of working 
due to his service-connected disabilities.  

The Board has considered the statements and testimony by the 
veteran that he is completely unemployable due to his 
service-connected disabilities, but finds such assertions to 
be unsupported by the medical evidence.  The Board concludes, 
therefore, that the veteran is not shown to be precluded from 
all types of substantially gainful employment by reason of 
his service-connected disabilities.  Accordingly, the Board 
finds that he is not entitled to a total disability 
evaluation based on individual unemployability.  


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, a 50 percent evaluation is 
assigned for the veteran's fibromyalgia/fibromyositis with a 
somatoform disorder.  

A total disability rating for individual unemployability 
based upon service-connected disabilities is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

